        Case 1:19-cv-11076-FDS Document 46-2 Filed 09/16/19 Page 1 of 2




                                                                           .... ,., 1"'·-~   ""'   ,,.._ I
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACITTJSETTS
                                                                           '   '"'   ...
PAULJONES
Plaintiff                                    Civil Action No . 1: 19-cv-11076-FDS
          V.

DOLAN CONNLYP.C et al

                           MOTION FOR DEFAULT JUDGMENT


Defendant Orlans P .C having failed to plead or otherwise defend in this action and its default

having been entered,


Defendants Or/ans P.C, having failed to plead or otherwise defend in this action and its default

having been entered,


Now, upon application of plaintiff and affidavits demonstrating that defendant owes plaintiff the

sum of$ 14,000 that defendant is not an infant or incompetent person or in the military service

of the United States, and that plaintiff has incurred costs in the sum of $162.00


It is hereby ORDERED, ADJUDGED AND DECREED that plaintiff recover from defendant

_ _ _ _ _ _ _ _ _ _ the principal amount of$ _ __ __ _ _~ with costs in the

amount of$_ _ _ _ _ _ __ _ _ and prejudgment interest at the rate of _ _% from

- - - - - - to - --            -   - - - -- - in      the amount of$- - - - - - - - for a

total judgment of$ _ _ _ _ _ _ _ _ _ with interest as provided by law.


By the Court,
        Case 1:19-cv-11076-FDS Document 46-2 Filed 09/16/19 Page 2 of 2



DEPUTY CLERK


DATED : September 13, 2019


The post judgment interest rate effective this date is 0.15 %
